In an action to recover damages for fraud, the appeal is from so much of an order as (1) granted respondents’ motion to strike the affirmative defenses from the answer, (2) granted respondent Propp’s motion to strike out denials in the answer and for summary judgment, and directed an assessment of damages, and (3) denied appellant’s cross motion for sum*716mary judgment. Respondent Propp, appellant’s former wife, and her mother sued appellant and his mother to recover damages arising from their fraudulent misrepresentations whereby respondent Propp was induced to marry appellant. Order insofar as appealed from unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ.